internal_revenue_service department of the treasury washington d c number release date index no telephone number person to contact refer reply to cc fip plr-108865-00 date date legend trust company state x state y individual a apartment complex a apartment complex b university a university b date date a b c d e f dear this ruling responds to a letter dated date and subsequent correspondence submitted on behalf of trust requesting rulings under sec_856 of the internal_revenue_code plr-108865-00 facts trust was organized as a state x corporation on or about date trust intends to elect to be treated as a real_estate_investment_trust reit for its taxable_year ending date trust is engaged in the development ownership and management of quality off-campus student apartments located near certain colleges and universities in the united_states trust currently owns through wholly owned entities a student housing properties in b states the properties trust owns approximately c percent of company a state y limited_liability_company classified as a partnership for federal_income_tax purposes company was formed to provide telecommunications cable television internet and security services to trust’s properties individual a trust’s chief_executive_officer and president owns approximately d percent of company investors and company’s management own the remaining e percent interest in company a standard apartment in a complex owned by trust features an individual lease a private bedroom with bathroom the option of a furnished bed and desk bedroom suite a keyless lock system air conditioning and 24-hour monitored security alarm with a panic button feature in common areas and bedrooms trust’s standard lease_term is one year typically beginning in august the beginning of the academic year although the properties are generally tailored to meet the demands of today’s college students non-students may also be and are tenants in these buildings basic telephone and cable television service are included in a tenant’s monthly rent common amenities include a swimming pool with deck lighted tennis courts lighted basketball courts an unattended fitness center eg cardiovascular equipment and free weights an entrance gate with video screening from each apartment a common study area and a computer study room with computers equipped with internet connectivity reference materials printers a fax machine and a copy machine trust has represented that the facilities services and amenities offered to tenants of the properties are comparable to those offered by similar rental apartment complexes in the relevant geographic markets where the properties are located specifically trust will provide either directly through company or third parties the following services internet access company acts as a reseller of internet access to certain tenants in instances where company provides these services it contracts with internet service providers on a flat fee basis for the entire plr-108865-00 project and resells the service to individual tenants on a flat fee basis trust also represents that i internet access services provided to trust’s tenants are not customized or tailored to fit the specific needs of any particular tenant and ii internet access services are usual and customary in similar residential rental buildings in the relevant geographic markets where the properties are located telecommunication services company is certified with the public_utility commissions of the various states in which it operates as a competitive local exchange carrier clec as a clec company is authorized to and does provide switched local_telephone_service to each of the properties this local_telephone_service includes making available to tenants many common features that regional bell operating companies rbocs offer such as call waiting caller i d and voice mail basic local_telephone_service is provided to each apartment without a separate charge in addition each tenant may obtain a private telephone line for his or her own individual use long distance and additional features are billed separately by third party providers company charges trust a fixed fee for the provision of basic local_telephone_service generally company operates as a facilities based clec this means that company owns its own telephone switching equipment generally pbx switches for each apartment complex this switching equipment is generally connected to the rboc’s system through transport facilities leased from the rbocs or other local phone company generally company is allocated a block of big_number to big_number phone numbers which it can issue to tenants in certain instances company does not own any switching equipment and merely operates as a reseller of services for a rboc or other local phone company and acts as a reseller-based clec as opposed to a facilities-based clec in all cases company serves as a reseller of long distance service generally purchasing service from a large national company for a set rate and charging a higher rate to the tenants trust makes the following representations in connection with these services actual telecommunication services provided to trust’s tenants by company are not customized to fit the specific needs of a particular tenant the agreements with tenants are usual and customary in similar residential rental buildings in the relevant geographic markets where the properties are located and trust’s tenants are offered a menu of services that are generally offered by telecommunications providers to tenants of similar residential rental buildings in the geographic markets where such services are provided plr-108865-00 cable television services company arranges for basic cable television service to be provided by a local provider to the tenants of the properties for a fixed fee paid_by trust which is approximately f percent in excess of the amount_paid by company to the actual local provider neither trust nor company separately bill tenants for basic cable television service but rather provide it as part of the basic rental charge however in certain limited instances eg u s navy residents where rent is paid_by the u s navy cable television is billed to tenants separately if a tenant desires to obtain any premium cable television channels the tenant must contract for those services directly with the local cable television service provider trust represents that i cable services provided to trust’s tenants are not customized or tailored to fit the specific needs of any particular tenant and ii cable television services are usual and customary in similar residential rental buildings in the relevant geographic markets where the properties are located computer room students pay an additional_charge for_the_use_of an unattended computer study room the fee is either a flat fee for unlimited use or a fee based upon usage there are no services provided to the tenants in the computer study room other than generalized maintenance and repairs on the equipment trust represents that the provision of basic office equipment and computers to tenants in this fashion is usual and customary in similar residential rental buildings in the relevant geographic markets where the properties are located security company arranges for alarm monitoring services to be provided by a local provider to tenants of individual units trust pays company a fixed fee which is in excess of the amount_paid to the actual provider in addition the properties contain keycard lock systems a panic button feature ie ability to trigger an alarm in emergency situations and gated entrances with video screening capability at certain of the properties trust contracts with a third party to provide a security guard at the entrance of the particular property in addition to the protection of its tenants these security measures also benefit trust since the provision of these security measures reduces trust’s exposure to property damage vandalism and potential liability trust represents that the provision of these security services to tenants is usual and customary in similar residential rental buildings in the relevant geographic markets where the properties are located shuttle bus transportation in the case of two of the properties apartment complex a and apartment complex b_trust arranges for the private shuttle bus transportation of tenants between apartment complex a and apartment complex b and university a and university b respectively this plr-108865-00 private shuttle bus service is provided because there is no comparable local city bus service available trust has lobbied and will continue to lobby the local governmental transportation authorities to add additional stops on their city bus route systems to provide comparable bus service for its tenants in the case of apartment complex a_trust contracts with a local transportation company to provide shuttle bus service to and from campus this bus runs five days a week from a m to p m in the case of apartment complex b_trust contracts with a local transportation company to provide shuttle bus service to and from campus this bus runs five days a week from a m to p m trust represents that the provision of local shuttle bus service between apartment complex a and university a and apartment complex b and university b to tenants is usual and customary in similar residential rental buildings in the relevant geographic markets where apartment complex a and apartment complex b are located for each property where comparable local city bus service is unavailable moreover trust represents that it arranges for the shuttle bus services through an entity which is an independent_contractor within the meaning of sec_856 and from whom trust does not derive or receive any income independent_contractor the independent_contractor separately bills trust for the cost of these transportation services and the charge when paid_by trust is retained by the independent_contractor trust factors this separate charge into the rent charged to each tenant of these two properties however a separate transportation charge is not set forth for each tenant in the tenant’s lease nor is rent broken down between rental charges and transportation charges in any billings trust will derive income in connection with the delivery by company of certain of the services described above because of trust’s proportionate ownership of company trust and or company may undertake basic activities in connection with the marketing of the services described above including the distribution of marketing materials to tenants and encouraging tenants to subscribe to these services trust however will not engage in significant promotional activities and is under no obligation to engage in any marketing or promotional activities law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property plr-108865-00 sec_856 of the code provides that rents_from_real_property include subject_to the exclusions in sec_856 i rents from interests_in_real_property ii charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and iii rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 of the regulations provides that for purposes of sec_856 and sec_856 of the code the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated sec_1_856-4 provides that services rendered to tenants of a particular building will be considered customary if in the geographic area in which the building is located tenants in buildings of a similar class such as luxury apartment buildings are customarily provided with the service sec_856 of the code excludes from the definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 provides that impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor within the meaning of sec_856 from whom the reit itself does not derive or receive any income additionally sec_856 excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 plr-108865-00 sec_1_512_b_-1 of the regulations provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in any office building are generally treated as rent from real_property trust has represented that the internet telephone cable television security and private shuttle bus only regarding apartment complex a and apartment complex b services and computer room facilities that trust is providing its tenants are customarily provided to tenants by owners of rental properties of a similar class and located in the same geographic areas as the properties within the meaning of sec_856 in the case of private shuttle bus service for apartment complex a and apartment complex b_trust arranges for these services to be provided by an independent_contractor accordingly we conclude that the provision of internet telephone cable television and security services and computer room facilities as described above fall within the exception to impermissible_tenant_service_income contained in sec_856 the provision of private shuttle bus services for tenants of apartment complex a and apartment complex b falls within the exception contained in sec_856 therefore we conclude that amounts trust receives or accrues directly or indirectly through company from providing those services if otherwise qualifying will constitute rents_from_real_property within the meaning of sec_856 moreover the provision of the services described above and the computer room facilities will not prevent trust's share of otherwise qualifying amounts derived from the properties directly or indirectly through company from qualifying as rents_from_real_property under sec_856 plr-108865-00 holding accordingly based on the facts submitted and representations made we rule that amounts trust receives or accrues directly or indirectly through company from the provision of internet telephone cable television security and private shuttle bus only regarding apartment complex a and apartment complex b services as described above if otherwise qualifying will constitute rents_from_real_property within the meaning of sec_856 of the code furthermore the provision to the tenants of the properties of the services described above and the computer room facilities will not cause otherwise qualifying_income received by trust from the properties to be excluded from the term rents_from_real_property within the meaning of sec_856 of the code except as specifically ruled upon above no opinion is expressed or implied regarding the consequences of this transaction under any other provision of the code in particular no opinion is expressed whether trust qualifies as a reit under sec_856 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours acting associate chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
